STATE OF VERMONT

                                 ENVIRONMENTAL COURT



                                              }
In re: Application of Charles Chandler        }       Docket No. 25‐2‐06Vtec
                                              }
                                              }

                                      Decision and Order

       Appellant Charles Chandler appealed from a decision of the Development Review

Board (DRB) of the Town of Newfane, denying permission for improvements to an existing

residence, and denying permission for a shed building as accessory to the residential use

of the  property.  Appellant appeared  and represents himself;  the Town of Newfane  is

represented by Samuel H. Angell, Esq.  An evidentiary hearing was held in this matter

before Merideth Wright, Environmental Judge.  A site visit was taken by Judge Wright

alone,  by  agreement  of  the  parties.    The  parties  were  given  the  opportunity  to  submit

written memoranda and requests for findings.   Upon consideration of the evidence as

illustrated by the site visit, and of the written memoranda and requests for findings filed

by  the  parties,  the  Court  finds  and  concludes  as  follows.    To  the  extent  any  proposed

findings of fact and conclusions of law are incorporated in this decision, they are granted;

otherwise, they are denied. 

 

       The property at issue in the present appeal, now owned by Appellant jointly with

another, is a 2.11‐acre parcel of land known as 1075 Vermont Route 30.  It is located in

Zoning District B of the Town of Newfane.  It has just over 271 feet of frontage on the west

side of Route 30, the major paved road through Newfane.  In 1983, when it was owned by

Bylee  L.  Gould  and  was  subdivided  from  the  adjacent  lot  to  the  north  and  west,  a


                                                  1
residential mobile home (also referred to as a “trailer”) was located on the lot in its present

existing location.  It was originally a 57ʹ x 12ʹ mobile home, and has a 39½ʹ x 8ʹ addition that

has been in place for at least twenty years; it is 16ʹ2ʺ in height at the peak of the roof. 

       In connection with that 1983 subdivision, the Agency of Natural Resources, Division

of Protection issued a state permit (#EC‐2‐1035) approving the subdivision, the on‐site

water  supply  (from  a  spring)  and  the  wastewater  disposal  system  for  a  single‐family

residence.  The permit provided that “construction of other dwellings” on the property “is

not allowed without prior review and approval by the Agency.” 

       In  1995  Corwin  R.  McAllister  obtained  title  to  the  property.    It  was  in  use  as  a

residential rental property.  Mr. McAllister first considered developing the property as a

commercial pallet manufacturing facility.  That proposal would have used the existing

mobile  home  as  an  office  and  to  provide  bathroom  facilities  for  the  employees,  as  the

manufacturing  building  was  not  planned  to  have  plumbing.    In  October  of  1996,  Mr.

McAllister had a consultant firm known as Flow Dynamics conduct a sewage disposal

feasibility  study  of  the  property  for  that  project,  which  concluded  that  “with  careful

management and engineering, this lot can support a primary and reserve leach field for a

maximum of 150 g[allons] p[er] d[ay] (10 employees).”  The diagram produced by the

consulting firm in connection with that study designated the existing residential trailer as

“future office (no residence),” and showed a proposed 24ʹ x 40ʹ building directly to the

north of the existing trailer (with the reference “NO PLUMBING” in parentheses).  The

diagram showed the locations of the test pits and showed the approximate location of a

proposed new leach field near Route 30 in the northeast corner of the property, with 25‐foot

setbacks to the side and front property lines.

       As of early 2004, Appellant lived on an 11‐acre parcel of land elsewhere in Newfane

which he referred to at trial as the Baker Brook parcel.  It was located on an unpaved road.

He conducted his electrical supply business from his residential property.  Appellant’s

                                                  2
business, Chandler Electric Company,1 was started by his grandfather in 1917; his father

also worked in the business.  The business involves installing power lines to properties and

installing  wiring  and  electrical  fixtures  in  buildings  at  the  customers’  properties,  and

requires  storage  of  the  wiring  materials  and  equipment  for  the  business,  but  does  not

involve retail customers coming to the property to purchase electrical supplies.  Appellant,

who is a master electrician and is licensed in Vermont, is the owner of the business and his

brother John Chandler, who is a journeyman electrician, is an employee of the business.

       Prior  to  his  involvement  with  the  property  that  is  the  subject  of  this  appeal,

Appellant operated the office for the business from his home, scheduling electrical jobs in

the  region  by  telephone.    The  business’  employees  pick  up  the  materials  and  the

company’s truck or trucks2 from the business property, spending about a half hour in the

process, and then drive to the customer’s job site to perform the work.

       At some time in approximately early 2004, Appellant began discussions with Mr.

McAllister regarding the purchase of the property at issue in the present case.  Appellant

intended to move both his business and residence, and to operate much as he had done in

his previous location, but with the benefit of direct access to a major paved road: Route 30.

       In early 2004, a Permit Specialist with the Environmental Assistance Division of the

Agency  of  Natural  Resources  requested  a  Project  Review  Sheet  from  the  District

Coordinator of the District II Environmental Commission regarding whether an Act 250

permit would be required for a project on the property.  Mr. McAllister was listed as the

owner of the property and Appellant was listed as the applicant.  In the section of the


       1
           Although it is referred to as “company” or “LLC” it is not a corporation or limited
liability company, but rather appears to be the business name under which Appellant is
doing business.  
       2
          No evidence was provided as to the number of employees or the number or types
of truck used in the business, nor as to the types of materials stored outside in the business.

                                                3
project  review  sheet  for  the  Agency’s  wastewater  management  program,  the  Permit

Specialist had checked off, incorrectly, that there was no water or sewer at the property and

that there was so‐called deferral of permit language in the deed.  In fact the property did

hold  the  1983  permit  for  the  water  supply  and  wastewater  systems,  which  had  been

installed and were serving the residential use of the mobile home.

       The Permit Specialist’s description of the project3 read in full as follows:

              Subdividing an existing 2.2 acre parcel with an existing mobile home.  The
       mobile home is to be removed and the buyer is proposing to purchase part of the
       land (<1 [acre]) for the construction of a storage building to store his materials and
       trucks.  He runs his business from his home (11 acres).  His home office is mainly
       to take jobs by telephone – his employees pick up the materials and truck from the
       storage building and work at the job site (only at the storage building for a short
       period of time approximately ½ hour).  No repair or maintenance work on vehicles
       is done at this site.

The Assistant District Coordinator issued a determination on January 27, 2004, based on

this description, that an Act 250 permit would be required, as this would be construction

of improvements for a commercial purpose, and that  all of Appellant’s property within a

five mile  radius would be counted.  That determination was issued as  a  Jurisdictional

Opinion on the Project Review Sheet.   A Jurisdictional Opinion or a project review sheet

does not constitute an Act 250 permit or an Act 250 permit application.  That is, nothing

stated in it obligates an applicant to undertake a project or file an application as described

on the project review sheet.  Under Act 250, a permit may be required for construction of

commercial improvements on a property regardless of whether there is or is not also a

residence on the property.

       In March of 2004, Mr. McAllister filed the first application for a zoning permit for


       3
           While  she  must  have  derived  this  description  from  her  interpretation  of  a
conversation with either Mr. McAllister or Mr. Chandler, no evidence was presented of the
source of this description. 

                                              4
this property: #04‐12.  Mr. McAllister’s name appears as property owner and the field for

“applicant”  is  blank.  Mr.  Chandler  is  not  mentioned  at  all  on  this  application.    The

application requested approval of the construction of a 40ʹ x 60ʹ, 21‐foot‐high  “storage

building,” without any indication of its intended use in connection with a business or with

the residence on the property.  At this time the mobile home was in use as a residential

rental unit.  Attached to the application was a sketch plan that used as its basis a photocopy

of the 1996 Flow Dynamics plan, from which certain elements had been deleted and other

elements had been added.  The term “future office” continued to appear4 on that sketch

plan with reference to the mobile home, which continued to be labeled “existing trailer,”

but the term”no residence” was deleted.  The location of the existing septic system serving

the mobile home was added, but the potential location for a new leach field was deleted.

Approximate setbacks to the property boundaries were added.  

       The Acting Zoning Administrator rejected the application on the basis that site plan

approval  was  required  from  the  Planning  Commission,  citing  §§1230  and  6100  of  the

Zoning  Bylaws.    Section  6100  requires  site  plan  approval  for  any  new  commercial

developments or changes to existing commercial developments, and for any development

other  than  a  one‐  or  two‐unit  dwelling  and  its  appurtenant  buildings  and  structures.

Section 6100 also requires site plan approval for commercial development projects that

require Act 250 approval,  including multi‐family residential development.

       The  Acting  Zoning  Administrator  forwarded  the  application  to  the  Planning

Commission for it to consider site plan approval.  The Planning Commission conducted a

       4
           Based on the sequence of copies of this plan, and the comparison of the appearance
of this term on the original sketch plan by Flow Dynamics (Exhibit A), and on the plan
attached to the March 2004 permit application  (Exhibit B), we find it more credible that the
term simply remained on the plan (that is, that it was not deleted from the copy of the
former plan) than that it was added to the plan by a town official. 


                                                5
site visit and a hearing on March 23, 2004, and granted site plan approval with conditions

on March 30, 2004.  The notice of decision reflected that only Mr. McAllister appeared at

that hearing as the applicant.  At trial of the present appeal, Mr. McAllister recalled that at

the March 2004 hearing he intended that the mobile home would be used to provide toilet

facilities for the pallet shop or whatever commercial use would be conducted in the new

building. 

       The Planning Commission granted site plan approval for the building, which it

characterized as a two‐story garage with three motor vehicle bays, one entrance door, and

“an open concept second floor with NO SANITARY FACILITIES.”  It was subject to six

additional conditions relating to the driveway, a 60ʹ x 60ʹ parking area for employees, a

parking area for “heavy motor vehicles,5 trailers and equipment for long‐term parking west

of [behind] the existing structure” (that is, the mobile home), as well as conditions relating

to construction of a fence, a business sign, and security lights.

       Zoning Permit #04‐12, allowing construction of the 60ʹ x 40ʹ building, was issued to

Mr. McAllister on April 1, 2004.  Nothing in the permit or the site plan approval obligated

Mr. McAllister to actually build the project he had applied for, nor did the issuance of the

permit, or the Act 250 project review sheet, without more, somehow “convert” the property

to  a  commercial  use.    That  is,  Mr.  McAllister  or  any  purchaser  of  or  applicant  for  the

property could have abandoned the permitted project and applied for a permit to conduct

       5
           It is possible that a particular project could be a home industry as defined under
the  Zoning  Bylaws,  and  yet  require  site  plan  approval  because  of  requiring  Act  250
approval  as  a  commercial  project  on  more  than  an  acre  of  involved  land.    However,
because this proposal provided for heavy motor vehicle parking outdoors on the property,
provided parking for more than a few employees, and showed the mobile home as “future
office,” it is reasonable that the Acting Zoning Administrator, who was also the chair of the
Planning Commission, believed that the proposal did not fall under the use category of
home industry but instead was being proposed as a conversion of the residential use of the
mobile home to a commercial use for the property as a whole.

                                                  6
other uses on the property, which was still in fact in residential rental use.

        At some point between April and the end of August of 2004, Mr. McAllister and

Appellant entered into an oral agreement for the sale of the property to Appellant.

        On or about September 1, 2004, Appellant and the Assistant District Coordinator for

the  District  II  Environmental  Commission  had  a  telephone  conversation  regarding

Appellant’s plans for the property, which Appellant followed up with a letter referring to

the need for the letter “since it was not clear to you on the telephone what I was asking.”

Appellant  stated  in  the  letter  that  “I  will  be  building  a  garage/storage  shed  on  my

property”  and  that  the  use  of  this  building  “is  to  park  my  car/truck  in  and  store  my

property  in.”    He  stated  that  it  would  be  a  “single  family  dwelling  location,  owner

occupied,” on 2.11 acres, and that the proposed building was to be “detached from the

single  family  home”  and  to  be  28ʹ  x  70ʹ  in  footprint  and  21  feet  in  height  (a  different

footprint than the size approved in Zoning Permit #04‐12).  Appellant asked whether he

needed an Act 250 permit for this project.

        Based upon the representations in that letter, on September 2, 2004 the Assistant

District Coordinator issued a project review sheet (covering the need for an Act 250 permit

only), characterizing the proposal as 

        Constructing a 28ʹ x 70ʹ x 21ʹ high garage/storage shed on his property that currently
        has  a  single‐family  residence  on  the  lot.    The  building  is  to  be  used  solely  for
        personal use.  No materials for the business will be stored in the garage/shed.

Based on this understanding of the proposal, the Assistant District Coordinator determined

that  no  Act  250  permit  was  required  and  issued  that  determination  as  a  Jurisdictional

Opinion on the Project Review Sheet.

        On September 2, 2004, Appellant also applied6 for an amendment to Zoning Permit


        6
         Appellant filled in the form as applicant, and stated “as above” in the space for
property owner.

                                                   7
#04‐12 to alter the size of the proposed building from 60ʹ x 40ʹ to 70ʹ x 28ʹ, which amounted

to  a  decrease  of  440  square  feet  in  its  footprint.    Under  “type  and  use  of  structure”

Appellant stated “Garage & or storage shed.”  The accompanying sketch plan showed the

location of the existing mobile home, labeled “m.home,” and the location of the proposed

building, labeled “new.”  Nothing on the application or the sketch plan suggested that the

building was being proposed for commercial purposes.  The drawing of the building that

accompanied the application shows an interior wall dividing the proposed building into

two spaces, with two large openings into one space, suitable for overhead‐type garage

doors,  and  two  standard‐door‐sized  openings  into  the  other  space,  with  an  interior

stairway giving access to the attic space.  The “amended zoning permit” was granted by

the Acting Zoning Administrator the same day; no related amendment of the site plan

approval was suggested or required as a prerequisite to its issuance.  

       Soon thereafter, Mr. McAllister must have filed with the District II Environmental

Commission an application for an Act 250 Land Use Permit, Application #2W1187.  No

party  submitted  this  application  in  evidence,  although  the  accompanying  sketch  plan

(Exhibit 6 in the Act 250 proceedings) was admitted as Exhibit 3 in the present appeal, and

the Act 250 permit issued as a result of that application was admitted as Exhibit E in the

present appeal.

       The  sketch  plan  submitted  in  the  Act  250  permit  application  used  as  its  basis  a

photocopy of the sketch plan that had been submitted in the September 2, 2004 zoning

permit amendment application, from which certain elements had been deleted and other

elements had been added.   At the location of the mobile home, the word “home” appears

within the outline for the building’s footprint, with the words “single family home” written

above it.  At the location of the proposed garage, the word “garage” has been added below

the word “new” that appeared in the zoning amendment sketch plan.  The curb cut and

various setbacks between buildings and property lines have been added, and two areas are

                                                 8
marked for parking, one in front of the home location, and another, labeled “parking, if

needed” behind the two buildings.

       The March 2004 site plan approval also must have been submitted to the District

Commission, together with Zoning Permit #04‐12 and its amendment (Exhibit 8 in the Act

250 proceedings), as it is referred to in the District Coordinator’s September 7, 2004 letter

to Mr. McAllister, a copy of which was sent to Appellant.

       Based on the contents of that application, the District Coordinator concluded that

Mr.  McAllister  still  owned  the  property,  that  Appellant  had  a  purchase  and  sales

agreement with Mr. McAllister to buy the property, and that the building would be used

to store materials used in Appellant’s business.  The District Coordinator therefore revised

the Jurisdictional Opinion that had been issued in the 2004 project review sheet to conclude

that  “construction  of  the  garage  that  would  be  used  in  the  manner  described  in  your

application  does  require  an  Act  250  permit.”    The  District  Commission  proceeded  to

consider the application and issued the Act 250 permit for the construction of a garage “for

storage of personal and commercial materials and equipment” on October 8, 2004.

         On  September  29,  2004,  the  McAllisters  transferred  the  property  to  “Phoenix

Management Co.,” a tradename registered in 2005 as “Phoenix Management” to one Faye

Carvalho, and for which Appellant is the registered agent.   The deed was recorded on

October 15, 2004.  The property transfer tax return stated that the property was used as a

primary residence both before and after the transfer, and that it was exempt from Act 250

as an owner‐occupied single‐family residence.  Appellant did not become an owner of the

property until March of 2006.

       The permitted new garage/storage building was built sometime between September

of 2004  and the end of March, 2005, based on the fact that it appears on the sketch plan

attached to a permit application filed on March 28, 2005. Mr. John Chandler, Appellant’s

brother,  began  living  in  the  mobile  home  around  the  time  that  the  new  building  was

                                               9
constructed.  The former tenants moved out shortly before Mr. John Chandler moved in.

As of March 2005 a sign was installed on the property identifying the business as Chandler

Electric Company, LLC.

       On March 28, 2005, Appellant applied for Zoning Permit #05‐14 to relocate, renovate

or replace the existing 56‐foot‐long mobile home (single‐family dwelling) with a 28ʹ x 34ʹ

single‐family dwelling in  a different location on the property, behind or westerly of the

new  building.    The  sketch  plan  submitted  with  the  application  showed  the  new

garage/storage building, labeled “shop,” the existing location of the mobile home, and the

proposed location of the new single‐family dwelling.  

       The application was denied because the density limitations for Zoning District B

require two acres for a single‐family dwelling (or duplex), and two additional acres7 for the

next additional unit.  Under §4412, each “commercial unit” requires the same acreage as

a residential unit.  The denial letter issued by the Zoning Administrator on April 7, 2005,

stated that “Zoning Permit #04‐12 established use of the property as commercial” and that

as “the lot contains only 2.11 acres no other use can be permitted.”  Appellant appealed this

denial to the Development Review Board (DRB) and appealed the DRB’s denial to this

Court in Docket No. 155‐8‐05 Vtec, which was consolidated with the present appeal for

hearing.    However,  during  these  proceedings,  Appellant  stated  that  he  was  no  longer

seeking approval to move the mobile home to a different location, and Docket No. 155‐8‐05

Vtec was concluded as moot.

       Appellant’s brother, Mr. John Chandler, was living in the existing mobile home as

of May of 2005.  On May 2, 2005, the Acting Zoning Administrator visited the property to


       7
          Section 5220 requires four acres per unit for dwelling units 6–10, and an increasing
acreage per unit for greater numbers of dwelling units in the development, up to nine acres
per dwelling unit for 31 or more units.  The density limits apply whether the dwelling units
are single family or multiple‐unit buildings.  Section 5240.

                                              10
conduct  a  compliance  inspection  regarding  three  “overhang  additions”  that  had  been

constructed on the new building beyond what had been contemplated by Zoning Permit

#04‐12,  as  amended.    He  issued  Zoning  Permit  #05‐23  on  May  4,  2005,  for  the  three

overhang additions.  No actual application form was prepared; instead, Appellant initialed

the drawing of the structure that showed the measurements of the overhangs and their

placement on the structure.  Nothing on that drawing or the permit stated the use of the

building  as  commercial,  and  no  related  amendment  of  the  site  plan  approval  was

suggested  or  required  as  a  prerequisite  to  the  issuance  of  the  zoning  permit  for  the

overhangs.  

       In the summer of 2005, Appellant applied in Application #05‐63 to construct a 12ʹ

x  60ʹ  storage  shed,  approximately  14  feet  in  height,  behind  the  existing  mobile  home.

Nothing in the application stated the use of the structure as commercial or residential.

After  some  delay  due  to  a  disagreement  about  whether  the  filing  fee  could  include  a

prepaid amount for a prospective appeal, the Zoning Administrator granted the permit on

August  15,  2005.    No  related  amendment  of  the  site  plan  approval  was  suggested  or

required  as  a  prerequisite  to  the  issuance  of  Zoning  Permit  #05‐63  for  the  shed.    The

property  was  taxed  as  a  non‐residential  property  on  the  2005  grand  list.    All  of  the

buildings conform to the dimensional and setback requirements of the zoning regulations,

except for the issue of density that is before the Court in the present appeal.

       Court proceedings in the fall of 2005 involved a notice of violation mistakenly issued

(and later withdrawn) for constructing a single‐family dwelling without a permit (which

was  actually  the  construction  of  the  permitted  shed,  but  in  a  different  location).    On

October 3, 2005 Appellant submitted an amended application for the 12ʹ x 60ʹ shed, 16 feet

in height, in its as‐built location behind the garage/shop building.  Because the as‐built

location of the shed was relocated a distance from original permitted location behind the

mobile home, the Zoning Administrator treated it as a new application and requested a

                                                11
new application form.  After certain contested procedural issues were addressed by this

Court in a telephone conference held on October 25, 2005 (memorialized in a written order

on October 26, 2005), Appellant filed applications #05‐83, to repair, replace or renovate the

“single family dwelling” in its existing location, and #05‐84, for the as‐built 12ʹ x 60ʹ shed

as accessory to the residence.   These applications were both denied by the DRB on the

same  basis  as  Application  #05‐14,  that  the  property  “is  zoned  commercial  and  any

residential construction on the property must meet the requirements” of an additional two

acres for the residential use, which this property does not meet.

       On March 3, 2006, Faye Carvalho, on behalf of Phoenix Management, conveyed the

property  to  herself  and  Charles  Chandler.    At  the  present  time,  the  buildings  on  the

property are used as follows: the mobile home is in 100% residential use by Appellant’s

brother, who is an employee of but not a part‐owner of the Chandler Electric business.  No

evidence  suggested  that  the  office  functions  of  the  business  are  conducted  from  the

property.  Appellant does not reside at the property.  The shed is in 100% residential use

for  storage  as  accessory  to  the  residential  use  of  the  mobile  home.    The  garage/shop

building is in use 50% for the business and 50% as accessory to the residential use of the

mobile home, making the buildings on the property as a whole approximately 65% (by

area) in residential use and 35% in use for the business.  No evidence8 was presented from

which the Court can make a finding as to the amount or degree of use of the outdoor area

on the property for the business.



       Section 5220 of the Zoning Bylaws, establishing the density limitations for Zoning

District B, requires two acres for a single‐family dwelling (or duplex), and two additional

       8
         Judge Wright’s observations of the business sign and the outdoor storage of large
wire spools on the property do not constitute evidence, and no evidence of these features
was presented on the record, whether through photographs or testimony.

                                               12
acres for the next additional unit.  Under §4412 of the Zoning Bylaws, each “commercial

unit” requires the same acreage as a residential unit.  As the lot is 2.11 acres in area, it

cannot support two independent uses, one commercial and one residential.

       However,  neither  the  site  plan  approval  granted  to  Mr.  McAllister  nor  Zoning

Permit #04‐12, approving construction of the garage building, ‘converted’ or ‘rezoned’ the

parcel from residential to commercial.  Those approvals authorized Mr. McAllister to build

the building as proposed in his application, but they did not preclude a later applicant from

proposing a different application.  The fact that site plan approval was required for the

application only reflected that the application then proposed a project that required Act 250

approval or was otherwise defined as a ‘commercial’ project under the Bylaws.

       The  further  subdivision  of  the  property  that  was  the  subject  of  the  first  project

review sheet described by the Permit Specialist was not pursued by either Mr. McAllister

or Appellant, and need not be further considered.

       As of the time that Appellant applied for the amendment to Mr. McAllister’s permit

for the garage/storage building, the property remained in single‐family residential use.

Appellant  was  entitled  to  proceed  with  the  already‐approved  plans  or  to  file  his  own

applications  for  his  own  projects.    At  that  time,  he  was  entitled  to  apply  to  construct

buildings that would be accessory to a continued residential use of the property, or to

pursue  a  commercial  use  of  the  property,  or  to  attempt  to  combine  them  as  a  home

occupation/industry.  The Jurisdictional Opinions he received from the Assistant District

Coordinator and District Coordinator informed him of the consequences under Act 250 of

those different choices.

       Appellant’s application for an amendment of Zoning Permit #04‐12 showed the

existing  mobile  home  and  the  proposed  somewhat  smaller  garage/storage  building.

Nothing  in  it  suggested  that  the  garage/storage  building  was  being  proposed  for  a

commercial use as opposed to a home occupation or residential use.  

                                                 13
       The application form requires applicants to state the type and use of any proposed

or renovated structures, but does not require applicants to state whether the proposed uses

for the property or the structures are residential or commercial.  Accordingly, nothing in

the application raised the differences between the assumptions made by the applicant and

the Acting Zoning Administrator.  On the one hand, the Acting Zoning Administrator

treated  the  use  as  remaining  commercial,  as  proposed  for  the  McAllister  application,

although  it  is  not  clear  why  the  application  was  not  then  forwarded  to  the  Planning

Commission for an amendment to the site plan approval that would have been required

for a commercial use or a part‐commercial use subject to Act 250.  On the other hand,

Appellant  pursued  his  intention  to  transfer  the  residence  and  business  use  as  he  had

conducted it on his existing 11‐acre parcel to this 2.1 acre parcel without understanding

that to do so on the smaller parcel he would also have to comply with the home industry

requirements of the Bylaws. 

       However, as Appellant did not in fact move to the residence on the property to

operate the business in the same way he had operated it from his former residence, he did

not at that time qualify for consideration as a home occupation or home industry.  Such a

business does not have to be operated by an owner of the property (although Appellant is

now a part‐owner of the property), but the business does have to be operated by a resident

of the property.  See 24 V.S.A. §4412(4).  The present resident of the property, Mr. John

Chandler, does not qualify as he is only an employee of the business.

       The applications before the Court to repair the single‐family dwelling for residential

use  and  for  approval  of  the  shed  for  residential  use  could  only  be  considered  if  the

operation of the business on the property qualifies for approval as a home industry or

occupation, or if the commercial use of the property is discontinued. 

       Appellant  thus  has  the  following  three  choices:  to  make  the  property  solely

commercial, solely residential, or residential with a home industry or home occupation.

                                                14
That is, he may operate the business on the property and discontinue the residential uses,

with any necessary zoning permit or site plan amendments for the changes in use of the

mobile home and shed.  He may maintain  the residential uses on the property (whether

rental or by some other arrangement for a family member) and discontinue the commercial

uses, with any necessary zoning permit amendments for the changes to residential use of

the garage/shop building and any associated changes in or discontinuance of the sign,

fence, and outdoor storage or parking.  Or, as in In re Appeal of Wright, Docket No. 062‐4‐

04 Vtec (Vt. Envtl. Ct, Nov. 14, 2005), if an owner of the business were to reside on the

property, an application could be filed seeing approval to operate the Chandler Electric

business  from  the  residence  and  accessory  buildings  as  a  home  occupation  or  home

industry, reducing the scope of the operation to meet the definition of those terms.  

       That is, even if an originally‐residential property is changed to and receives a zoning

permit for a commercial use, the owner or a subsequent owner is free to make a further

application to convert it back to a primarily residential use.  In any such application, it will

be for the Zoning Administrator and DRB to rule in the first instance as to what aspects of

the business fall within the definition of home industry, or whether the present operation

of the business, such as its outdoor storage, would have to be reduced to qualify under the

Bylaws, before those questions would be before the court.  At a minimum, if any aspect of

the business relies on vehicles of more than two axles, that aspect of the business could not

be  carried  on  as  a  home  industry,  but  may  have  to  be  conducted  on  a  different  non‐

residential  property  or  on  a  different  property  large  enough  to  support  two  separate

“units” of commercial and residential use on the same property.  See definition of Home

Industry/Occupation in Definitions section of the Zoning Bylaws.



       Based on the foregoing, it is hereby ORDERED and ADJUDGED that Applications

#05‐83, to repair, replace or renovate the “single family dwelling” in its existing location,

                                               15
and #05‐84, for the as‐built 12ʹ x 60ʹ shed as accessory to the residence, cannot be approved

until or unless the commercial use of the property is discontinued, or the business use of

the property is otherwise approved as a home industry/occupation.  Accordingly both

applications are DENIED, but specifically WITHOUT PREJUDICE to their renewal if the

conditions discussed in this decision are met, and specifically WITHOUT PREJUDICE to

any alternative applications for the business use of the property as a home industry or

home occupation, and specifically WITHOUT PREJUDICE to any alternative applications

for commercial or business use of these buildings or this property as a whole.




       Dated at Berlin, Vermont, this 6th day of December, 2006.




                                   ______________________________________
                                   Merideth Wright 
                                   Environmental Judge




                                             16